EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED BY SECTION -OXLEY ACT OF 2002 I, Jeff Finkelstein, as Chief Financial Officer of SmarTire Systems, Inc. (the"Company") certify, pursuant to 18 U.S.C. Section 1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) the accompanying Form 10-QSB report for the period ending October 31, 2007 filed with the U.S. Securities and Exchange Commission (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 21, 2007 /s/ Jeff Finkelstein Jeff Finkelstein
